Title: From George Washington to George Clinton, 17 August 1783
From: Washington, George
To: Clinton, George


                        
                            
                            
                            Dear Sir
                            Head Quarters Newburgh 17th Augst 1783
                        
                        Under the urgent necessity of making immediate preparations for occupying the Western Posts as soon as they
                            shall be evacuated by the Enemy, which was stated very fully in the Letter I had the honor to address to your Excellency a
                            few day ago by Col. Humphrys; I consider myself obliged to request in the most pressing manner that you will advance five
                            hundred Pounds or a larger sum if practicable of the Monies of this State, to be accounted for by the United States, &
                            to be applied to this service alone—to obtain which without loss of time Mr Mix Asst Qr Mastr Genl waits upon you
                            with this Letter, and for which he will pass his rect. I have the honor to be Dr Sir &c.

                    